Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s amendments and arguments, filed 01 February 2022 with respect to the rejection(s) of claim(s) 1-15 have been fully considered and are persuasive.  Specifically, Applicant has added new limitations that warrant further consideration. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lev in view of Holt, as demonstrated below. Claims 16-19 are newly added. Claims 1-19 are examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the wall" in line 1.  There is insufficient antecedent basis for this limitation in the claim. A wall is not recited in claim 1 and it is unclear what is meant by the wall. In an effort to compact prosecution, the claim is interpreted to be dependent on claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13, 15-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lev (US 20150250681) in view of Holt (US 2012/0296307).
Regarding claim 1, Lev discloses a pharmaceutical adaptor system comprising a syringe assembly (10, figures 5-6) having an axial extension (extends axially toward adaptor, figures 5-6) and comprising a first end part (end with the tip) and a second end part (end opposite the tip), the first end part having a male tubular projection (see below), the syringe assembly comprising a syringe ([0021]) and a connecting part having a first mechanical connection part (14, see annotated figure below, [0021]) at least a portion of the connecting part having an inner surface (inner surface of the connecting part that contacts the fluid from the syringe) spaced by a radial distance from an outer surface (outer surface of the tubular projection, figures 5-6, the inner surface and outer surfaces are spaced apart radially) of at least a portion of the male tubular projection (14 is surrounding the syringe tip), a unit comprising a vial (16, figures 7A-7D), an adaptor (100, figures 5-6, [ 0019]) providing fluid communication between the syringe and the unit and having a second mechanical connection part (109 and see annotated figure below), the second mechanical connection part being configured to engage with the first mechanical connection part in an engagement direction (figures 5-6, see annotated figure below, [0021-0022], when the device is moved from disengage to engage position, the tip of the container 10 slides into the inner surface of 112B and then past it to engage, therefore the first and second connection parts engage the inner and outer surfaces of one another), when in a fully engaged position at least temporarily preventing relative axial movement between the adaptor and the male tubular projection ([0021]) wherein the adaptor comprises a sealing element (114, figure 4, [0022]) configured to receive the male tubular projection and provide sealing between the male tubular projection and the adaptor ([0022]).

    PNG
    media_image1.png
    408
    463
    media_image1.png
    Greyscale



Lev does not teach the connecting part having an inner surface spaced by a radial distance from and disposed radially outward of an outer surface of at least a portion of the male tubular projection.
Holt discloses vial adapter systems in the same field of endeavor as the Applicant. Holt teaches a connecting part (284, figure 3, [0137]) having an inner surface (286) spaced by a radial distance from and disposed radially outward of an outer surface (292 outer surface) of at least a portion of the male tubular projection (292).
Holt provides the connecting part including an outer collar in order to further secure the syringe to the adapter ([0005], [0137]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Lev with the collar of Holt on the outside of the tubular projection and the corresponding luer connection on the adapter in order to further secure the syringe to the adapter and limit the movement of the two devices.
Regarding claim 2, Lev further discloses the sealing element having an inner face (114A, figure 4, [0022]) configured to abut an outer face (outer face of the first mechanical connection part, figure 6) of the male tubular projection.
Regarding claim 3, Lev further discloses the sealing element is a tubular element having a thickness (figure 5, thickness shown) along a length of the axial extension, the axial extension being larger than the thickness (the axial extension extends much longer than the thickness as shown in figure 5).
Regarding claim 4, Lev further discloses the sealing element is resiliently configured to provide axial force opposite the engagement direction upon compression of the sealing element by the male tubular projection (figures 5-6, [0021-0022], the seal is made of materials like silicon and rubber which are resilient and will provide an axial force opposite compression to keep the seal).
Regarding claim 5, Lev further discloses the first mechanical connection part engages the second mechanical connection part by means of a snap-lock connection (figures 5-6, [0021]).
Regarding claim 6, Lev does not disclose the connecting part of the syringe assembly is a syringe cover configured to cover the syringe.
Holt discloses vial adapter systems in the same field of endeavor as the Applicant. Holt teaches a connecting part (284, figure 3, [0137]) having an inner surface (286) spaced by a radial distance from and disposed radially outward of an outer surface (292 outer surface) of at least a portion of the male tubular projection (292) and functions as a cover that covers the syringe (figure 3).
Holt provides the connecting part including an outer collar in order to further secure the syringe to the adapter ([0005], [0137]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Lev with the collar of Holt on the outside of the tubular projection and the corresponding luer connection on the adapter in order to further secure the syringe to the adapter and limit the movement of the two devices.
Regarding claim 7-8, Lev further discloses the connecting element having a first alignment element (112B, figure 6, [0021]) and the adaptor comprises a second alignment element (109 underside) indicating a fully engaged/locked state when the system is aligned, the alignment elements are integrated in the first mechanical part and second mechanical part respectively (figure 5-6, the elements are integrated in the connection parts).
Regarding claim 9, Lev further discloses a unit connector (103, figure 4, [0019]) adapted to connect the adaptor to the unit ([0019]).
Regarding claim 10, Lev further discloses a vial (16, figures 7A-7D) as the unit.
Regarding claim 11, Lev further discloses the adaptor having a body (108, [0020]) and sealing element (figure 5-6). The limitation “injection moulded by two component injection moulding” is interpreted as a product-by-process limitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983). In this case, the product appears to be formed together and the claimed product seems to be similar to the adaptor of Lev.
Regarding claim 12, Lev further discloses the body having a bore (106 and bore inside 108) perpendicular to the axial extension (figure 4).
Regarding claim 13, Lev further discloses the sealing element extends into the bore of the body (figure 4-6).
Regarding claim 15, Lev discloses a pharmaceutical adaptor system comprising a syringe assembly (10, figures 5-6) having an axial extension (extends axially toward adaptor, figures 5-6) and comprising a first end part (end with the tip) and a second end part (end opposite the tip), the first end part having a male tubular projection (see annotated figure above), the syringe assembly comprising a syringe ([0021]) and a connecting part having a first mechanical connection part (14, see annotated figure above, [0021]) the connecting part at least partially surrounding the male tubular projection (14 is surrounding the syringe tip), a unit comprising a vial (16, figures 7A-7D), an adaptor (100, figures 5-6, [ 0019]) providing fluid communication between the syringe and the unit and having a second mechanical connection part (109 and see annotated figure below), an inner surface of the second mechanical connection part being configured to engage with an outer surface of the first mechanical connection part in an engagement direction (figures 5-6, see annotated figure above, [0021-0022], when the device is moved from disengage to engage position, the tip of the container 10 slides into the inner surface of 112B and then past it to engage, therefore the first and second connection parts engage the inner and outer surfaces of one another), when in a fully engaged position at least temporarily preventing relative axial movement between the adaptor and the male tubular projection ([0021]) wherein the adaptor comprises a sealing element (114, figure 4, [0022]) configured to receive the male tubular projection and provide sealing between the male tubular projection and the adaptor ([0022]).
Lev does not disclose a second adaptor configured to be connected to the connecting part of the syringe assembly.
However, it has been held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (MPEP 2144.04VI. B). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Lev to include multiple units and adaptors in order to mix/transport more fluid.
Lev does not teach the connecting part having an inner surface spaced by a radial distance from and disposed radially outward of an outer surface of at least a portion of the male tubular projection.
Holt discloses vial adapter systems in the same field of endeavor as the Applicant. Holt teaches a connecting part (284, figure 3, [0137]) having an inner surface (286) spaced by a radial distance from and disposed radially outward of an outer surface (292 outer surface) of at least a portion of the male tubular projection (292).
Holt provides the connecting part including an outer collar in order to further secure the syringe to the adapter ([0005], [0137]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Lev with the collar of Holt on the outside of the tubular projection and the corresponding luer connection on the adapter in order to further secure the syringe to the adapter and limit the movement of the two devices.
Regarding claim 16-18, Levi does not discloses the connecting part comprises a wall partially surrounding at least a portion of the tubular part and is an annular wall, at least a portion of the adaptor is disposed radially between at least a portion for the connecting part and the male tubular projection.
Holt further teaches the connecting part comprises a wall partially surrounding at least a portion of the tubular part and is an annular wall (figure 3), at least a portion of the adaptor is disposed radially between at least a portion for the connecting part and the male tubular projection.
Holt provides the connecting part including an outer collar in order to further secure the syringe to the adapter ([0005], [0137]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Lev with the collar of Holt on the outside of the tubular projection and the corresponding luer connection on the adapter in order to further secure the syringe to the adapter and limit the movement of the two devices.
Regarding claim 19, Levi and Holt do not teach the connecting part and male tubular projection are not integrally formed as a single unitary structure.
It has been held to make separable is routine to one of ordinary skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose."). In this case, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to make the structures separable in order to allow detachment of the device to remove the needle.
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lev in view of Holt further in view of Costanzo (US 2007/0289668).
Regarding claim 14, Lev and Holt do not disclose the sealing element having a varying thickness along the axial extension.
Costanzo discloses apparatus for transporting fluids between vessel and syringe in the same field of endeavor as the Applicant. Costanzo teaches a sealing element (314, figures 4d-4e having a varying thickness along the axial extension (figures 4d-4e).
Costanzo provides the sealing element to provide an elastomeric valve for sealing the port ([0073]). It would have been obvious to a person or ordinary skill in the art at the time the invention was made to substitute the stopper of Lev with Costanzo in order to provide an elastomeric valve for sealing the port.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781